Citation Nr: 0411216	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for defective vision of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the veteran's July 2002 substantive appeal 
included a request for a Travel Board hearing.  However, he failed 
to report for the Board hearing scheduled in December 2002.  
Therefore, the hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal. 

2.  The RO's rating decisions of August 1975 and October 1975 
denied service connection for defective vision of the left eye; 
the veteran did not perfect an appeal of either decision. 

3.  Evidence received since the October 1975 rating decision 
either is cumulative of information or evidence previously of 
record or does not bear directly and substantially on the matter 
for consideration before the Board, such that it is not so 
significant that it must be considered with all the evidence of 
record in order to fairly adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The August 1975 and October 1975 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003).

2.  No new and material evidence has been received since the 
October 1975 rating decision to reopen a claim for service 
connection for defective vision of the left eye.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an April 2001 letter to the veteran, the RO advised 
the veteran of the evidence necessary to reopen his claim and to 
establish service connection, explained the notice and assistance 
provisions of the VCAA, including the respective responsibilities 
of VA and the veteran to obtain or provide evidence or 
information, and told the veteran specifically what additional 
information was needed from him.  In addition, in a September 2001 
letter, the RO again advised the veteran of the evidence still 
necessary to decide the claim and explained precisely what action 
was required of him.  The Board finds that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
be provided before the initial unfavorable determination by the 
RO.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, the veteran's petition to reopen and the rating decision on 
appeal were completed before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed below, 
any failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court 
must take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); Stegall v. 
West, 11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due account 
of the rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran does 
not contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to VA 
any evidence pertaining to her or his claim.  That letter 
specifically identified certain evidence that the RO would secure.  
In additional it also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any other 
information or evidence he wanted the RO to secure.  In addition, 
the letter asks the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless error. 

With respect to the duty to assist, the Board notes that the RO 
requested evidence from all providers for whom the veteran 
provided a completed release.  It received responses to all 
requests except from a Dr. Scriberman.  The RO properly issued a 
follow-up request for records and advised the veteran that it had 
been unable to records from that provider.  See 38 C.F.R. § 
3.159(c)(1) and (e).  The Board observes that the second request, 
mailed to the address provided by the veteran, was returned as 
undeliverable with the notation "not at this address."  In 
addition, the RO attempted to secure any records the veteran might 
have at the VA Medical Center in Decatur.  The response was 
negative.  See 38 C.F.R. § 3.159(c)(2).  The veteran has not 
identified, and the Board finds no other indication of, relevant 
evidence that remains outstanding.  Therefore, the Board finds 
that the veteran has received all required assistance under the 
VCAA.  38 U.S.C.A. § 5103A.     

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously denied 
claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's petition to reopen his claim was received in March 2000, 
the amendments are not for application.   

Analysis

The veteran submitted his original compensation claim in July 
1975.  The RO issued an August 1975 rating decision in which it 
denied service connection for defective vision of the left eye.  
In an October 1975 rating decision, issued after the receipt of 
additional evidence, the RO confirmed its earlier denial.  
Although the veteran submitted a timely notice of disagreement, he 
did not perfect his appeal after the RO issued a statement of the 
case.  Therefore, the RO's decision of August 1975 and October 
1975 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The evidence of record at the time of the 1975 rating decisions 
consists of service medical records, a July 1975 private medical 
statement, and the report of an August 1975 VA examination.  The 
RO denied the claim for service connection for defective vision of 
the left eye (noted to be a constitutional or developmental 
abnormality), finding that refractive error was shown at entrance 
to service, as well as at separation, but that there was no 
aggravation of the condition while in service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  For purposes of 
38 U.S.C.A. § 1110, a veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Evidence received since the October 1975 rating decision consists 
of a December 2000 statement from P. Oyakhire, O.D.; an April 2001 
statement from the veteran; records from W. Rainey, M.D., and R. 
Hibler, M.D., at Kaiser Permanente, dated from May 1997 to October 
2001; and records from a Dr. Halpern dated from 1996 to 2000.  The 
Board finds that none of this evidence is new and material.  
Specifically, Dr. Oyakhire's statement discloses findings from a 
routine examination in 1999 and reviews information from the 
veteran's service medical records.  The statement offers no 
evidence or opinion as to whether the veteran's visual defect is 
not a congenital or developmental abnormality or whether the 
visual defect shown at entrance to service was in fact aggravated 
during service.  Similarly, the private treatment records from 
Drs. Rainer, Hibler, and Halpern reflect findings from current 
examinations or treatment and do not provide any evidence or 
opinion as to the nature of the defective vision or its alleged 
aggravation in service.  Thus, the medical statement and private 
medical records do not bear directly and substantially on the 
dispositive issue before the Board, such that the evidence is not 
so significant that it must be considered with all the evidence of 
record in order to fairly adjudicate the claim.  Therefore, the 
evidence is not new and material within the meaning of VA 
regulation.  38 C.F.R. § 3.156(a).  

Finally, the Board observes that the veteran's statement April 
2001 statement provides a history of his left eye defective vision 
both before and during his military service and alleges that his 
vision deteriorated in service.  These contentions are generally 
repeated in the veteran's July 2002 substantive appeal.  This 
information is duplicative of information provided in service 
medical records and of the allegations made in the veteran's 
original claim for compensation received in July 1975.  Therefore, 
this evidence is not new and material. Id.  In the absence of new 
and material evidence, the claim is not reopened.  38 U.S.C.A. § 
5108.    



ORDER

As no new and material evidence has been received, the claim for 
service connection for defective vision of the left eye is not 
reopened.  The appeal is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



